15 So. 3d 901 (2009)
Manuel HERNANDEZ, Appellant,
v.
STATE of Florida, Appellee.
No. 4D08-798.
District Court of Appeal of Florida, Fourth District.
August 5, 2009.
Carey Haughwout, Public Defender, and Timothy D. Kenison, Assistant Public Defender, West Palm Beach, for appellant.
Bill McCollum, Attorney General, Tallahassee, and Mark J. Hamel, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
The Appellant appeals his conviction and sentence on two counts of lewd and lascivious molestation. He argues the trial court erred in allowing Williams[1] rule evidence to become a feature of the trial and in denying his motion for mistrial. We disagree and affirm.
Appellant did not object to the admission of Williams rule evidence in this appeal. Rather, he objected only on the ground that the otherwise properly admitted Williams rule evidence became a centerpiece or feature of the trial.
We have reviewed the record and find that the otherwise properly admitted evidence did not become an improper feature of the trial. Additionally, the trial court gave cautionary instructions to the jury to prevent it from becoming a "feature." See McLean v. State, 934 So. 2d 1248, 1263 (Fla.2006). We find no merit in the argument concerning the motion for mistrial.
Affirmed.
STEVENSON, MAY and LEVINE, JJ., concur.
NOTES
[1]  Williams v. State, 110 So. 2d 654 (Fla.1959).